J-S53031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 T.W., JR., O/B/O, T.W., III AND          :   IN THE SUPERIOR COURT OF
 T.L.W., MINOR CHILDREN                   :        PENNSYLVANIA
                                          :
                     Appellee             :
                                          :
                v.                        :
                                          :
 M.T.M.                                   :
                                          :
                     Appellant            :        No. 1050 EDA 2018

               Appeal from the Order Entered March 22, 2018
           In the Court of Common Pleas of Northampton County
             Domestic Relations at No(s): C-48-PF-2017-1104


BEFORE: GANTMAN, P.J., OTT, J., and PLATT*, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED NOVEMBER 20, 2018

     Appellant, M.T.M., appeals from the order entered in the Northampton

County Court of Common Pleas, which denied reconsideration of the order

granting the Protection From Abuse (“PFA”) petitions of Appellee, T.W., Jr.

(“Father”), filed against Appellant on behalf of T.W., III, and T.L.W.

(“Children”), the minor children of Father and M.D. (“Mother”). We affirm.

     In its opinions, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.    Therefore, we have no need to

restate them.

     Appellant raises the following issues for our review:

          WAS THE ISSUE OF CONSOLIDATION PROPERLY
          PRESERVED WHERE THE ISSUE WAS RAISED BY THE
          [TRIAL] COURT SUA SPONTE AND [MOTHER] REQUESTED
          THAT THE MATTERS BE HEARD SEPARATELY?


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53031-18


         DID THE TRIAL COURT ABUSE ITS DISCRETION BY
         CONSOLIDATING TWO PROTECTION FROM ABUSE CASES
         WHERE THE CONSOLIDATION PREJUDICED [APPELLANT]?

         DID THE TRIAL COURT COMMIT AN ERROR OF LAW BY
         ADMITTING   [FATHER]’S OFFER  OF  [APPELLANT]’s
         STATEMENTS?

(Appellant’s Brief at 6-7).

      The relevant scope and standard of review are as follows: “In the

context of a PFA order, we review the trial court’s legal conclusions for an

error of law or abuse of discretion.” Stamus v. Dutcavich, 938 A.2d 1098,

1100 (Pa.Super. 2007) (quoting Drew v. Drew, 870 A.2d 377, 378

(Pa.Super. 2005)).

      Additionally, “a trial court has broad discretion with regard to the

admissibility of evidence, and is not required to exclude all evidence that may

be detrimental to a party’s case.” Schuenemann v. Dreemz, LLC, 34 A.3d

94, 102 (Pa.Super. 2011).     “To constitute reversible error, an evidentiary

ruling must not only be erroneous, but also harmful or [unduly] prejudicial to

the complaining party.” Ettinger v. Triangle-Pacific Corp., 799 A.2d 95,

110 (Pa.Super. 2002), appeal denied, 572 Pa. 742, 815 A.2d 1042 (2003).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Michael J.

Koury, Jr., we conclude Appellant’s issues merit no relief.    The trial court

opinions comprehensively discuss and properly dispose of the questions

presented. (See Trial Court Opinion, filed March 22, 2018, at 9-12; Trial Court


                                     -2-
J-S53031-18


Opinion, filed April 3, 2018, at 1) (finding: (1-2) Appellant failed to object to

consolidation of PFA petitions before trial court, so Appellant has waived his

challenge to consolidation; even if Appellant had not waived his consolidation

claim, he would be entitled to no relief; based upon allegations in PFA

petitions, court concluded both petitions stemmed from same purported

incidents and same evidence was necessary in both cases; (3) Appellant failed

to make timely and specific objection to hearsay testimony before trial court;

initially, Appellant objected to Father’s presentation of Mother’s statements,

which court determined were admissible as statements of party opponent;

Appellant   made    no   additional   objection   to   admissibility   of   Mother’s

statements; Appellant also failed to object to multiple levels of hearsay Father

presented in his testimony; further, Appellant failed to object to testimony of

S.R., Children’s maternal grandmother, who testified to additional statements

of Mother). The record supports the trial court’s rationale, and we see no

reason to disturb it. Accordingly, we affirm based on the trial court’s opinions.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/18



                                       -3-
                                                                                Circulated 11/05/2018 02:3 :1)1 M




       IN-THE-COURTVF-COMMON PLEA       HAMPTONCOUNTY
                 COMMONWEALTH OF PENNSYLVANIA
                                          PFA DIVISION
        T,         Jr >j   o/b/o minors,                     No.: C-48-PF-2017-1104

                   Plaintiff,
         V.


       M. 'n
                   Defendant.

               PENNSYLVANIA RULE OF APPELLATE PROCEDURE
                                       1925(a) STATEMENT
         AND NOW, this          3rd   day of April, 2018, the Court issues the following

statement:

         On April 3, 2018, Defendant                   M.7; /14,   ;   filed and served upon

this Court     a   timely Notice of Appeal to the Superior Court of Pennsylvania

from the Order of Court entered on January 3, 2018 and made final by our

Opinion and Order of Court entered on March 22, 2018. Together with his

Notice of Appeal, Defendant filed            a   "Concise Statement of Errors Complained

of on Appeal." For the reasons set forth in our Opinion and Order of Court

entered on March 22, 2018, we respectfully suggest that Defendant's appeal

lacks merit'andushould be dismissed.

                                                 BY THE COURT,
                                                        S



  Lu


                                                 MICHAEL 1. K           Y,
                                                                                              Circulated 11/05/2018 02:36 PM




    I Pt-THE-COURT-GF-COM-140-N PLEAS-0-F-NORTtrAMPTON-COUNTY
                             COMMONWEALTH OF PENNSyL,VANa,
                                                 PFA DIVISION
                                                                       FI9
              j
                                                                               nni
                                                                        1. L-      2 1
                                                                                    r


        T;        Jr, -      o/b/o minors,                        Noo:C-48-PF-21:117,7,11.04

                   Plaintiff,



                   Defendant.

                                      OPINION OF THE COURT

            Plaintiff )13,1./A f,F,,9,,rlfiled for         a    Protection from Abuse Order ("PFA")

against Defendant)                 /1.4,   7:   M.              on behalf of his two minor children,

    izi                  -   and   T:L.                        (collectively, "the Children"). Plaintiff

filed   a   second PFA against the Children's mother,                        M.D   t-motkerlii   in a

separate docket averring nearly identical allegations of abuse. We granted

the PFA with respect to Defendant and dismissed the PFA with respect to

/10.0,ert,

            This matter is before the court on Defendant's "Motion for

Reconsideration of Protection from Abuse Order Dated January 3, 2018,"

wherein Defendant requests that we vacate the final                             PFA     entered against

him, reinstate the temporary PFA, and set the matter for another hearing.

See Defendant's Motion for Reconsideration of Protection from Abuse Order

Dated January 3, 2018, T, 0,-,,                      v.   m,          No. C-48-PF-2017-1104 (C.P.

Northampton Co. Jan. 23, 2018) ("Motion for Reconsideration"). We granted

reconsideration and the parties presented argument on Defendant's motion




                                                                                                                       '7
on February 9, 2018. This        matter is now ready for disposition.



                                     BACKGROUND

       On December 21, 2017, Plaintiff sought and obtained a temporary PFA

on behalf of the Children. See Temporary Protection from Abuse Order,

  ob,Jriv,   M, TM   ,   No. C-48-PF-2017-1104 (C.P. Northampton Co. Dec. 21,

2017). He alleged that Defendant had made verbal threats to harm the

Children and that Defendant was physically abusive toward his girlfriend,

      MOA-ke   r                   See id. ¶ 9. Plaintiff also obtained a temporary

PFA   against Mimic, alleging that      mom,e,- placed the Children in        imminent

harm by allowing Defendant to reside with her and the Children. See

Temporary Protection from Abuse Order,tv4,i6           v,   M., D>   ,   No. C-48-PF-

2017-1103 (C.P. Northampton Co. Dec. 21, 2017).

       Plaintiff, Defendant, and Mote,- appeared for          a   hearing on January 3,

2018. See Transcript of Proceedings of January 3, 2018,tVV.,ac v.                mitA,I,
No. C-48-PF-2017-1104 (C.P. Northampton Co. Jan. 10, 2018) ("T.P. Jan.

3"). Plaintiff was represented by April     L.   Cordts, Esq.; Defendant was

represented by Michael      J.   Dohohue, Esq.; and Mokher was represented by

Al Shirba, Esq. See id. at 1.

       Given the similar nature of the two PFA petitions, the cases were heard

together. See id. at 4. Defendant made no objection to consolidation:

             THE COURT: Are we proceeding with a hearing in both
             of these cases?

                                            2
MR. STIRBA: Yes, Your Honor.

MR. DONOHUE: Yes, Your Honor.

MR. STIRBA: They're companion cases, Judge. It's
obviously the same plaintiff and I think similar
accusations, but it's up to the Court. I have no
problem if you want to do them together.

MS. CORDTS:       If they're taking the position that it's   a
common - I think it should be done separately but
that's up to the Court.

MR. STIRBA: I would request it be done separately.

MS. CORDTS:       If   you want to get the prisoner out of
here quicker.

THE COURT: Which one are we doing first?

MR. STIRBA: Your Honor,        if we can, defendant /0,04.61,2,-;


THE COURT: And who is           Fh-Fin er

PArt-FEK   :    Myself.

THE COURT: So you're proceeding?

MS. CORDTS:        Yes, Your Honor.         'Fa{-her filed on
behalf of two minor children.

THE COURT: Okay. Are they here?

MS. CORDTS: The children? No.

MS. CORDTS:        The allegations are that there is         a
custody order.               MO-Fka          r       has
primary physical custody of the two children. mo_HAer-
                                                        ,




          has been in an on again off again relationship
with      m, rM,       the second case. It came to my
client's attention via statements made to him directly
by        Ma4htr that it had turned into a violent,
                               3
8.    other also told Plaintiff that Defendant        had   threatene to   it   the

Children and then kill Ma{-her. See id.            Motherinformed Plaintiff that she

and Defendant fought with each other frequently in front of the Children.

See id. at 10. IVID-Wler told Plaintiff that she intended to end her relationship

with Defendant after the December 1, 2017 incident. See id. at 9. Later,

Plaintiff learned from MA-her5 family that Mokirial had resumed co-

habitating with Defendant. See id.

       Plaintiff called     S.   R;.     ,   the Children's maternal grandmother

and   BA(keris mother, to testify. See id. at 25.            lg.   testified that, on

December 9, 2017, Moklmx had confided in her that Defendant had

threatened to harm her and the Children:

             Q. And specifically did your daughter make you aware
             at some time of some issues in the relationship
             between herself and       M. I; A4, ?


             A. Yes, she did.

              Q. And      what concern   -   what did she indicate to you?

              A.     On November 16th she left him.She came into
              my house and she gave him a certain time to be out.
              At which time then she went back. She went back
              that day. She called me repeatedly crying. She's - I
              mean, she's repeatedly having issues and she left him
              on December 1st. She went to Fix+her's house. On
              December 8th she came to my nouse. She said he
              had three days to get out, until Sunday, December the
              9th.
                     During that time she told me - she told me that
              if she didn't do what     KTAA         said that he was
              going to punish her  and he was  going  to make her feel
              the pain of watching him kill both of my grandchildren
              and then he would kill her.

                                               5
Id. at 26. Defendant did not object to the hearsay statements attributed to

Moktner, Further, Defendant did not object to the hearsay within hearsay

presented by the statements attributed to Defendant by M0-4-ktr,

        5,   Ka   -Further testified that, prior to the December 9, 2017

conversation,     (Gila    had told her that Defendant would "grab things, he

would break things, punch holes in the walls." Id. at 28. She also testified

that in August 2017 she observed MO-I-ktr with           a large   bruise on her leg

that   Mbhir      reported Defendant had caused when he pushed her, ripping                    a


safety gate out of the wall. See id. at 32, 38. Immediately prior to the

Christmas holiday,      S.      reported that Mo-km,r and Defendant were

residing together again and that there "was         a   lot of fighting, crying." Id. at

28. Neither Plaintiff, nor 5°R.        expressed any concern over the safety and

well-being of the Children when they were solely in 401-inter 's care. See id.

at 16, 35.

        During her testimony,     MAkti    denied all allegations in Plaintiff's PFA

petitions. See id. at 42-43. She also denied that Defendant had been

physically violent toward her. See id. at 52. Regarding the December 1,

2017 incident, illth4e,rtestified that she left the house following             a


disagreement with Defendant about "principles," related to her iPhone. Id.

at 53, 56. She further testified that she broke her own iPhone, bending it in

half with her hands. See id. at 54, 57.         11404442r   testified that 5,   g,   ,   was

"incorrect" when she testified regarding the bruising on her leg and the
                                            6
threats reportedly made by Defendant. See id. at 52.

     While 11404-Vvtrwas testifying about Defendant's current incarceration

due to a probation violation, her counsel objected to the hearsay statements

attributed to Defendant:

            [MS. CORDTS]. Okay. And did you become aware
            that day - did you hear Mr. - did 11407n say
            anything to the Court?

            MR. STIRBA:    Objection.

           THE COURT:      It would   be   -
            MR STIRBA:     If we're talking about what happened           in
            a  criminal hearing without a transcript.            This is not
            impeachment. He hasn't testified yet. It's not a prior
            inconsistent statement.       Even if it's not hearsay
            because we're going to go with the party opponent,
            it's absolutely irrelevant and possibly very prejudicial.

            THE COURT:    Well, what - it wouldn't be a party
            opponent because -   kttyr,     - how do you say
            his name?

            MR. STIRBA:      kJ; 44°
            THE COURT:      He's not   a   party against her.       So how
            are you going to get past hearsay?

            MS. CORDTS: Well, I have             M,   r   tvi=    here right
            now so I can ask him.

            THE COURT:     So you will ask him?

            MS. CORDTS:     I can ask him.

            THE   COURT:    Okay.          The objection, though, is
            sustained as hearsay.

Id. at 48-49. The objection lodged by Mumtr's counsel concerned hearsay
statements attributed to         a   defendant by     a   co-defendant, not      a   party

opponent. See id. As such, the statements, which did not fall within any

other exception to the rule against hearsay, were deemed inadmissible. See

id.

         Defendant testified that he had never harmed or threatened to harm

the Children. See id. at 58, 63. He stated that he was currently

incarcerated in Northampton County Prison awaiting                   a   Gagnon      II hearing for
allegations that he left the state without permission, consumed alcohol, and

failed   a   drug test. See id. at 59.

         At the close of testimony, we dismissed Plaintiff's PFA against Mo.kar

and granted Plaintiff a final PFA against Defendant for                  a   period of three

years. See id. at 70. Our ruling was based on                 a   credibility determination,

namely that Plaintiff's and 5, ,'c testimony were credible and plo+i/ter

testimony was not credible. See id.

         Defendant filed    a   "Motion for Reconsideration" on January 23, 2018,

arguing that, but for the allegedly inadmissible hearsay testimony, Plaintiff's

allegations of abuse could not be proven. See generally Motion for

Reconsideration. Defendant requested that we vacate the final PFA entered

against him on January 3, 2018, reinstate the temporary PFA, and set the

matter for      a   new hearing. See id.    I;   20. We granted reconsideration and the




                                                  8
parties appeared for argument on Defendant's motion on February 9, 2018.1

See Order of Court, -rt-wgr.v_pc:rivi.            No. C-48-PF-2017-1104 (C.P.

Northampton Co. Feb. 2, 2018).

                                          DISCUSSION

      Defendant argues that the two PFA cases were improperly joined and

that, as   a   result, the hearsay statements introduced by Plaintiff and 5.    Re


were improperly admitted against Defendant. See generally Motion for

Reconsideration.

      At the outset, we note that

                in order to preserve an issue for appellate review, a
                party must make a timely and specific objection at the
                appropriate stage of the proceedings before the trial
                court.     Failure to timely object to a basic and
                fundamental error will result in waiver of that issue.
                On appeal the Superior Court will not consider a claim
                to the trial court's attention at a time when any error
                committed could have been corrected.            In this
                jurisdiction  .   .   . one must object to errors,
                improprieties or irregularities at the earliest possible
                stage of the adjudicatory process to afford the jurist
                 hearing the case the first occasion to remedy the
                wrong and possibly avoid an unnecessary appeal to
                complain of the matter.

Thompson v. Thompson, 963 A.2d 474, 475-76 (Pa. Super. 2008) (quoting

Hong v. Pelagatti, 765 A.2d 1117, 1123 (Pa. Super. 2000)); see also



1 Prior to our Order granting reconsideration, Defendant filed a Notice of Appeal to
the Superior Court. See Notice of Appeal, ti,v,,Jr, v,           No. C-48-147-2017-
 1104 (C.P. Northampton Co.   Feb. 2, 2018).  Following  our Order granting
reconsideration, Defendant filed a "Praecipe to Strike  Notice of Appeal." See
Praecipe to Strike Notice of Appeal,TA Sr. V. M,TiKk No. C-48-PF-2017-1104
(C.P. Northampton Co. Feb. 28, 2018); see also Pa.R.A.P, 1701.
                                              9
Pa.R.A.P. 302 ("Issues not raised in the lower court are waived and cannot

be raised   for the first time on appeal.").

      Here, Defendant failed to make      a    timely and specific objection to the

consolidation of the PFA cases. See T.P. Jan. 3 at 3-4. In fact, defense

counsel did not even participate in the discussion regarding         a   joint hearing.

See generally id. Therefore, Defendant has waived the issue of

consolidation. See Thompson, 963 A.2d at 475-76.

      Assuming, arguendo, that Defendant has not waived this issue, we

conclude that it was entirely proper to hear the cases together. While, the

Protection From Abuse Act does not specifically provide for consolidation,

Section 6117 of the Act contemplates the application of the broader

Pennsylvania Rules of Civil Procedure. See generally 23 Pa.C.S.A.             §   6101 et

seq.; see 23 Pa.C.S.A.    §   6117(a) ("a proceeding under this chapter shall be

in accordance    with applicable general rules"). Pennsylvania Rule of Civil

Procedure Rule 213 provides that

              [i)n actions pending in a county which involve a
              common question of law or fact or which arise from
              the same transaction or occurrence, the court on its
              own motion or on the motion of any party may order
              a joint hearing or trial of any matter in issue in the
              actions, may order the actions consolidated, and may
              make orders that avoid unnecessary cost or delay.

Pa.R.C.P. 213(a). Where the individual cases in a consolidated action

involve different parties or different theories of liability, the individual cases

 retain their separate identities. See Kincy v. Petro,      2   A.3d 490, 491 (Pa.


                                          10
2010).

     Here, after a brief summary of Plaintiff's allegations, we concluded that

the cases were related and would be heard together. See T.P. Jan.                    3   at 3-4.

We based       our ruling on the fact that both       PFA   complaints stemmed from the

same alleged incidents, wherein Defendant threatened to harm the Children.

See id. The same testimony and evidence was necessary in both cases. See

generally T.P. Jan. 3. Therefore, in the interest of judicial economy and

because Plaintiff's claims against      1/1/104-14k   and Defendant involved common

questions of law and fact, we consolidated the cases for a final PFA hearing.

See id. at 3-4.

         Defendant also failed to make timely and specific objections regarding

the hearsay testimony admitted against him during the PFA hearing.

Initially, Defendant objected to the hearsay statements of /110./,ho                ) as


presented by Plaintiff. See T.P. Jan. 3 at 7. We ruled that the statements

were admissible because 11/4Their was          a   party opponent of Plaintiff. See id.

Defendant made no further objection as to the scope of the admissibility of

frio-ktr   's hearsay statements. See id.; Pa.R.E. 103 ("A party may claim

error in   a   ruling to admit or exclude evidence only: (1) if the ruling admits

evidence,      a   party, on the record: (A) makes      a   timely objection, motion to

strike, or motion in limine; and (B) states the specific ground, unless it was

apparent from the context."). Specifically, Defendant never requested that

the hearsay statements only be admissible as against                11404-Aar,,   rather than


                                              11
              abusive relationship, and that she also related to him
              verbal threats that he made directly against the
              children.

              THE COURT:   I think they're related. I'd like to hear
              them together.

              MS. CORDTS: Very well.

Id. at 3-4.

      Plaintiff testified regarding an incident that occurred on December         1,

2017 at 1:00 a.m., wherein      W 01-Iner   appeared at Plaintiff's residence with

the Children following an altercation between her and Defendant. See id. at

6-9. When Plaintiff was asked to relate what Mokner had told him about

the altercation, Defendant's counsel objected to the hearsay testimony:

              [MS. CORDTS]. And what, if anything did she say to
              you?

              MR. DONOHUE: Objection to the hearsay, Judge.

              MS. CORDTS:     It's   -
              THE COURT: She's a party opponent.          It would
                                                            be the
              party opponent exception to the hearsay rule so the
              objection would be overruled. You can answer.

Id. at 7.

       Plaintiff testified that Mokner told him that there had been an

altercation between her and Defendant that evening and that she became

fearful. See id.    Moktr\e" also told Plaintiff   that Defendant had broken her

iPhone and punched holes in the wall. See id.           Situfhe.{ showed Plaintiff her

iPhone, which Plaintiff described as being "shaped like        a   horseshoe." Id. at


                                             4
both defendants. Further, Defendant did not object to the multiple levels of

hearsay presented by Plaintiff's testimony. See T.P. at 7. Separately,

Defendant did not object to any of the testimony offered by 624g.           >   wherein

 Mo-Nntri6   hearsay statements were again presented. See id. at 26. Given

the allegations made in Plaintiff's PFA petition and    Ms.   Cordts's brief

summary of the case at the outset of the hearing, Defendant was on notice

that Plaintiff's complaint against him was based entirely on statements

 iVerlitly made to Plaintiff. See id. at 4 ("It came to my client's attention via

statements made to him directly by       MO-1-14,fr-     that it had turned into       a


violent, abusive relationship, and that she also related to him verbal threats

that he made directly against the children."). The Supreme Court of

Pennsylvania has held that hearsay testimony of a codefendant is competent

evidence as against another defendant, where the later failed to object to

the hearsay statements at trial. See Liuzzo v. McKay, 152 A.2d 265, 266

(Pa. 1959). Because Defendant did not         timely object, Defendant is now

barred from raising the hearsay issue at this point.

                                 CONCLUSION

       Defendant has waived the issues he now brings before us in his

"Motion for Reconsideration." As such, Defendant        is   not entitled to relief.

       WHEREFORE, we enter the following:




                                         12
   IN THE COURT OF COMMON PLEAS OF NORTHAMPTON -COUNTY
                   COMMONWEALTH OF PENNSYLVANIA
                          PFA DIVISION

   vv..iro         0/b/o minors,             No.: C-48-PF-2017-1104
             Plaintiff,
      V.

  N          M,
             Defendant.


                               ORDER OF COURT

      AND NOW, this       22nd day   of March, 2018, upon consideration of

Defendant    M .1-$ M.          's "Motion   for Reconsideration of Protection

from Abuse Order Dated January 3, 2018," it is hereby ORDERED that

Defendant's motion is DENIED.



                                              BY THE COURT:




                                              MICHAEL J. K     MY,
                                                                         no